[Cite as State v. Parrish, 2013-Ohio-305.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

STATE OF OHIO                                    :     Appellate Case Nos. 25050
                                                 :     Appellate Case Nos. 25032
        Plaintiff-Appellee                       :
                                                 :     Trial Court Case Nos. 11-CRB-9584
v.                                               :     Trial Court Case Nos. 11-TRD-15003
                                                 :
WILLIAM A. PARRISH, JR.                          :
                                                 :     (Criminal Appeal from
        Defendant-Appellant                      :     (Dayton Municipal Court)
                                                 :
                                              ...........

                                             OPINION

                              Rendered on the 1st day of February, 2013.

                                              ...........

JOHN J. DANISH, Atty. Reg. #0046639, and STEPHANIE L. COOK, Atty. Reg. #0067101,
by TROY B. DANIELS, Atty. Reg. #0084957, City of Dayton Prosecutor’s Office, 335 West
Third Street, Room 372, Dayton, Ohio 45402
       Attorneys for Plaintiff-Appellee

KATHRYN L. BOWLING, Atty. Reg. #0084442, Bowling Law Office, L.L.C., 111 West
First Street, Suite 518, Dayton, Ohio 45402
        Attorney for Defendant-Appellant

                                             .............

HALL, J.

        {¶ 1}     After a consolidated bench trial on January 3, 2012, William A. Parrish was
                                                                                                                            2


found guilty of failure to comply with an order or signal of a police officer, in violation of

R.C. 2921.331(A), in Dayton Municipal Court Case No. 2011CRB9584. He also was found

guilty of driving without a license, in violation of R.C. 4510.12, and operating a vehicle

without a front license plate, in violation of R.C. 4503.21, in Dayton Municipal Court Case

No. 2011TRD15003. The failure-to-comply and no-operator’s-license offenses both were

first-degree misdemeanors, and the license-plate violation was a minor misdemeanor.

        {¶ 2}       On January 19, 2012, Parrish was sentenced to 180 days in jail on the

failure-to-comply charge, with 90 days suspended, and a mandatory Class I lifetime driver’s

license suspension due to that conviction. At the same hearing, the defendant was sentenced

on the no-operator’s-license charge to 180 days in jail, with 90 days suspended, to be served

concurrently with the failure-to-comply sentence.1 No fines or costs were imposed due to

Parrish’s indigence. Notices of appeal were filed in each case and docketed as CA 25050 and

CA 25032, respectively. They were consolidated for appeal.

        {¶ 3}       Parrish’s appellate counsel filed a brief pursuant to Anders v. California, 386

U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), stating that after diligent review of the

record, she found no potentially meritorious issues for appeal. Counsel set forth two potential

assignments of error, namely (1) that the verdicts were against the manifest weight of the

evidence and (2) that trial counsel was ineffective for failing to inform the defendant of his

right to a jury trial.

        {¶ 4}       By entry, we informed Parrish that his attorney had filed an Anders brief and

           1
              We note that Parrish’s sentences now have been served. He was in custody on other pending charges at the time of his
 sentencing, he has continued to remain in custody, and he now is serving a 24-year prison sentence in Montgomery County Case No. 2011
 CR 3199/1, which is on appeal as CA 25282.
                                                                                                                                     3


granted him 60 days from that date to file a pro se brief. Parrish responded, pro se, indicating

that he had not received a copy of the trial transcript and requesting appointment of new

counsel. We denied the request for new counsel and ordered the transcripts to be sent to

Parrish, which was accomplished. As of the submission of this case for decision, no pro se

brief has been filed.

         {¶ 5}        When a defendant convicted of a misdemeanor has not moved for a stay of his

sentence, and has completed the sentence and paid any fine or costs, an appeal from the

conviction is moot unless the defendant is subject to a collateral legal disability stemming

from the conviction.                City of Dayton v. Elifritz, 2d Dist. Montgomery No. 19603,

2004–Ohio–455; State v. Tilton, 2d Dist. Montgomery No. 24527, 2011–Ohio–5564, ¶18-19.

         {¶ 6}        With respect to Case No. CA 25032, stemming from Dayton Municipal Court

case 2001TRD15003, the defendant did not request a stay, has completed his sentence, and

was not assessed any fines or costs. That appeal is moot and must be dismissed because the

record does not reveal any collateral legal disability stemming from the conviction.2 However,

with respect to Case No. CA 25050, stemming from the failure-to-comply in Dayton

Municipal Court Case No. 2011 CRA9584, although the defendant has completed his jail

sentence and is not subject to any fines or costs, he did incur a lifetime driver’s license

suspension. Because of that collateral consequence, the appeal from the failure-to-comply

conviction is not moot. Thus, we proceed only on that appeal.

         {¶ 7}        The evidence presented at trial revealed that on September 8, 2011, Dayton

            2
              The dismissal of Case No. 25032, without further consideration of potential errors, applies regardless of the fact that counsel has
 filed an Anders brief. Because the appeal is moot, and must be dismissed, there cannot be any potential assignment of error that would have
 arguable merit in that appeal.
                                                                                             4


police officers Gould and Zecchini were on patrol in a marked cruiser when they observed a

vehicle being operated without a front license plate. A traffic stop was made and the vehicle,

containing only the driver, stopped in a nearby Dollar General store parking lot. Officer

Gould, who had sixteen and a half years of experience, approached the driver’s side, and

Officer Zecchini, who had thirteen and a half years of experience, approached the passenger

side. The driver, identified at trial as the defendant by both officers, was asked for

identification. He began grabbing all his pockets as if looking for his wallet and fumbling

around with the glove box. Gould asked about the owner of the car, and the defendant said it

was his girlfriend’s. After about forty-five seconds of fumbling, Gould asked the defendant to

exit the car. The defendant refused. Gould opened the driver’s door. The defendant put the car

in gear and fled. The officers did not pursue the defendant for the traffic offenses because of a

Dayton police-pursuit policy.

        {¶ 8}    The officers completed a report and a computer field-interview card. In that

narrative, Gould described the year and make of the vehicle and characterized the driver as

“B/M DRIVER 6 FT 22-26 YRS OF AGE.” The defendant was forty-three years old at the

time. In the report, Gould described the defendant as having wavy hair. As a result of follow

up investigation, details of which are not of consequence, Gould learned approximately a

week later that the subject he had stopped could be William Parrish. Gould looked up

Parrish’s photograph on JusticeWeb, a computer database of prior arrests, and it matched.

Parrish was charged with multiple offenses including failure to comply with an order or signal

of a police officer.

        {¶ 9}    At trial, Officer Gould testified that he was certain the defendant had been the
                                                                                             5


driver. He was cross examined about listing the defendant as being 22-26 years of age and

responded that he has a hard time telling ages. Officer Zecchini testified that he was 100

percent certain the in-court defendant had been the driver of the car at the time of the offense.

There was no contrary testimony.

       {¶ 10} Appellate counsel first raises the potential error that the conviction was

against the manifest weight of the evidence, but the legal argument in that section of the brief

refers to sufficiency of the evidence. Sufficiency and manifest weight are different concepts,

but we will address both. “A sufficiency of the evidence argument disputes whether the State

has presented adequate evidence on each element of the offense to allow the case to go to the

jury or sustain the verdict as a matter of law.” State v. Wilson, 2d Dist. Montgomery No.

22581, 2009–Ohio–525, ¶ 10, citing State v. Thompkins, 78 Ohio St.3d 380, 386, 678 N.E.2d

541 (1997). When reviewing whether the State has presented sufficient evidence, the inquiry

is whether any rational finder of fact, after viewing the evidence in a light most favorable to

the State, could have found the essential elements of the crime proven beyond a reasonable

doubt. State v. Dennis, 79 Ohio St.3d 421, 430, 683 N.E.2d 1096 (1997). A guilty verdict will

not be disturbed on appeal for insufficient evidence unless “reasonable minds could not reach

the conclusion reached by the trier-of-fact.” Id.

       {¶ 11} A weight-of-the-evidence argument is different. When a conviction is

challenged on appeal as being against the weight of the evidence, an appellate court must

review the entire record, weigh the evidence and all reasonable inferences, consider witness

credibility, and determine whether, in resolving conflicts in the evidence, the trier of fact

“clearly lost its way and created such a manifest miscarriage of justice that the conviction
                                                                                               6


must be reversed and a new trial ordered.” Thompkins at 387. A judgment should be reversed

as being against the manifest weight of the evidence “only in the exceptional case in which the

evidence weighs heavily against the conviction.” State v. Martin, 20 Ohio App.3d 172, 175,

485 N.E.2d 717 (1st Dist.1983).

       {¶ 12} We        conclude      that    neither    a    sufficiency-of-the-evidence      nor

weight-of-the-evidence argument has arguable merit. The only issue of substance argued at

trial was the identity of the defendant. For purposes of sufficiency, because we must construe

the evidence in the light most favorable to the State, it is impossible for us to conclude that the

defendant was not identified as the driver. There was no direct evidence to the contrary. Even

if trial counsel’s arguments about the age discrepancy raise some inconsistency, a sufficiency

argument fails because, based on the remainder of the evidence alone, upon which the trial

court was entitled to rely, there was sufficient evidence presented for a conviction.

Accordingly, a sufficiency-of-the-evidence argument lacks arguable merit.

       {¶ 13} With regard to a weight-of-the-evidence argument, to reverse a conviction as

being against the manifest weight of the evidence requires us to determine that the fact finder

clearly lost its way. Thompkins at 387. Two experienced police officers identified the

defendant as the person they saw driving the car in the Dollar General lot. Assuming that the

estimate of the defendant being 22-26 years of age, when in fact he was forty-three, diminishes

to some degree the evidentiary value of the identifications, there is simply no contrary

evidence to weigh against the identifications. The record fails to persuade us of any reasonable

argument that this is an exceptional case where the trial court lost its way. Accordingly, a

weight-of-the-evidence argument does not have arguable merit either.
                                                                                              7


        {¶ 14} Counsel’s second potential error is that trial counsel was ineffective for failing

to inform the defendant of his right to a jury trial. The record does not support the potential

argument. The only reference to the issue occurred at sentencing when the defendant said,

“The Prosecutor never gave me a form to waive my right to a jury trial or a bench trial.”

(Sentencing Tr. at 5). The trial court then explained that the procedure in municipal court is

different and that, unlike felony cases, a jury trial for a misdemeanor case requires a written

jury demand to be filed. See Crim.R. 23(A). The defendant replied, “Oh it is.” (Id.). In other

words, the defendant never said he wanted a jury trial. He said only that the prosecutor never

gave him the form to waive a jury. Thus, there is nothing in the record to indicate that the

defendant’s trial counsel failed to inform him of his right to a jury trial.

        {¶ 15} The record before us does not indicate that Parrish’s trial attorney

misinformed him about a jury trial. It is well settled that if an alleged error requires

presentation of evidence outside the record, it must be raised in a petition for post-conviction

relief rather than on direct appeal. State v. Cooperrider, 4 Ohio St.3d 226, 228-229, 448

N.E.2d 452 (1983). Finally, the defendant cannot successfully assert he was unaware of the

jury-trial right or procedure. At his arraignment, the trial court stated: “You do have the right

* * * to a trial by judge or jury. * * * [I]f you would like a jury trial, you must make a written

demand for a jury.” (Arraignment Tr. at 2-3). Assistance of counsel will not be deemed

ineffective unless and until counsel’s performance is proven to have fallen below an objective

standard of reasonable representation and, in addition, prejudice arose from counsel’s

performance. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).

There is simply nothing in the record to make a non-frivolous argument concerning ineffective
                                                                                         8


assistance of counsel. We agree with appointed appellate counsel that an appeal based on this

claim lacks arguable merit.

       {¶ 16} In addition, pursuant to our responsibilities under Anders, we independently

have reviewed the record in this case. Having done so, we agree with the assessment of

appointed appellate counsel that there are no non-frivolous issues for our review.

       {¶ 17} Based on the reasoning set forth above, the judgment of the Dayton Municipal

Court is affirmed in appellate case number CA 25050. The appeal is dismissed, as moot, in

appellate case number CA 25032.

                                        .............

FAIN, P.J. and FROELICH, J., concur.


Copies mailed to:

John J. Danish
Stephanie L. Cook
Troy B. Daniels
Kathryn L. Bowling
William Parrish, Jr.
Hon. Deirdre E. Logan